Appellant, sixty-eight years of age, was charged by information with having had carnal knowledge of Maxine Wells. The crime is alleged to have occurred December 15, 1943. Maxine testified that she would be fifteen in July, 1944. In returning its verdict of guilty and assessing punishment at a year in the penitentiary, clemency was recommended. The Court, acting within its discretion, disregarded the recommendation and rendered judgment.
The appeal questions sufficiency of the evidence.
Without entering into a detailed discussion of essential testimony, involving lascivious conduct, it is sufficient to say that the verdict is supported by substantial testimony. Affirmed. *Page 472